Citation Nr: 1643072	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  08-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for residuals of arthroscopy of the left knee.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, including as secondary to service-connected left knee disability.

3.  Entitlement to service connection for a left hip condition as secondary to the service-connected disability left knee disability.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the September 2007 and May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was previously remanded by the Board in December 2011 for additional development and examinations.  The remand also directed the RO to issue a Statement of the Case (SOC) concerning the Veteran's claim for service connection for a left hip disorder, including as secondary to the service-connected left knee disability.   A SOC was issued in September 2014.  Thereafter, the Veteran submitted a September 2014 VA Form 9 which perfected his appeal of the issue.  Therefore, the issue is now properly before the Board.  

The record reflects the Veteran is not working.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The TDIU issue is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Turning first to the issue of entitlement to a disability rating higher than 10 percent for residuals of arthroscopy of the left knee, it was recently held in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, there is no indication in the most recent VA examination report from that the examiner made an assessment of both active and passive motion of the left knee or the extent to which motion was affected by weight-bearing and nonweight-bearing, nor did it provide such findings in connection with the right knee.  Consequently, the Board finds that it has no alternative but to again remand this matter for further examination consistent with the holding in Correia.  

Pursuant to the December 2011 Board remand, the RO was also directed to obtain a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, including as due to the service-connected left knee residuals of arthroscopy.  Specifically, the examiner was to provide an opinion as to whether an acquired psychiatric disorder had its clinical onset during service, was proximately due to or the result of or aggravated by the Veteran's service-connected left knee disability, to include symptoms such as pain or the use of medications used to treat the knee condition.  However, as discussed below, the additional development was not completed in its entirety and therefore, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The November 2014 the examiner found no direct causal relationship between the Veteran's service and his present depressive disorder and no secondary causal relationship between his depressive condition and his left knee disability.  However, regarding possible aggravation of the Veteran's depressive disorder by his left knee disability, the examiner stated "it is well known that a chronic medical condition can increase the risk, exacerbate or aggravate a depressive condition."  Following that statement, the examiner opined the Veteran's depressive disorder, although chronic, had been mostly stable and no aggravation beyond the natural progress of the disorder was document.  The Board finds this opinion regarding possible aggravation is inadequate.  Specifically, the examiner does not provide any rationale for the finding that no aggravation beyond the natural progress of the disorder was found, despite indicating that a chronic medical condition can aggravate a depressive condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"), see generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Moreover, as directed in the December 2011 Board remand, the November 2014 examiner did not address whether the Veteran's knee pain medication either causes or aggravates the Veteran's depressive disorder.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the November 2014 opinion is inadequate and another examination is necessary in order to adjudicate this claim.

Regarding the Veteran's claim for entitlement to service connection for a left hip condition as secondary to the service-connected disability left knee disability, a VA examination was performed in August 2008.  However, the examiner's opinion was also inadequate.  While the examiner offered the opinion that he did not believe the Veteran's left hip condition was a consequence of his service-connected left knee disability and instead most likely secondary to nature process of aging, he did not offer an opinion as to aggravation.  See generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

Lastly, as noted above, the Board finds that the record has raised entitlement to a TDIU rating.  Rice v. Shinseki, supra.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the TDIU claim must be remanded to the RO for adjudication in accordance with the holding in Rice.  Moreover, the Board notes the record included indications that the Veteran is also receiving Social Security Administration (SSA) benefits.  On remand, the RO should obtain any applicable SSA records prior to adjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2014).

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

3.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

4.  Obtain any available administrative and medical documents from SSA in connection with a claim by the Veteran for disability benefits, regardless of whether the SSA granted the benefits sought.  Associate any obtained records with the claims file.  If no such records are available, obtain a negative response and associate that response with the claims file.

5.  Following the completion of the above, make arrangements for the Veteran to be afforded additional examinations.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.

a.  A thorough orthopedic examination of the left knee should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knee.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's left knee disability results in instability in the knee, and if so, whether the instability is slight, moderate, or severe.
   
	b.  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability caused or aggravated (permanently worsened beyond the natural progression) the depressive disorder.  The examiner should specifically address the statement that "it is well known that a chronic medical condition can increase the risk, exacerbate or aggravate a depressive condition" as it specifically applies to the Veteran.

   c.  Provide an expert opinion as to whether it is at least as likely as not ( a 50 percent or greater probability) that any pain medication taken for the left knee disability has caused or aggravated ( permanently worsened beyond the natural progression) the depressive disorder.
   
   d.  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability caused or aggravated (permanently worsened beyond the natural progression) the left hip condition.
   
A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  The Veteran should also be afforded an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should comment, without taking age into account, on the Veteran's ability to function in an occupational environment caused solely by his service-connected disabilities.  

7.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

8.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


